{¶ 10} Although appellant's brief is deficient in many respects, it is clear what she is arguing. Appellant claims the trial court erred in dismissing her appeal without considering her brief. She claims her appeal is governed by Loc.R. 19.03(A), which provides an appellant with 30 days to file an appellant's brief. Appellee argues that Loc.R. 19 is inapplicable. I agree. Loc.R. 19.06 specifically provides that Loc.R. 19 does not apply to Industrial Commission appeals. Since this is an appeal from the Industrial Commission, Loc.R. 19 is, therefore, inapplicable. I would affirm on that basis.